DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 line 11 recites: “a contact”. It is ambiguous that where is this “a contact” from, is this “a contact” is formed within the housing or else; and this “a contact” has no structural relationship with the housing of the vaporizer pod. Applicant recited “a contact” but no further limits were provided through the claim set. Further, clarification is required.
	Claim 20 line 2 recites: “a contact of a vaporizer pod”. It is ambiguous that where is this “a contact” from, is this “a contact” is formed within the housing or else; and this “a contact” has no relationship with the housing of the vaporizer pod. Furthermore, “the contact” in line 13 has no real purpose or any functionality to the vaporizer pod. Further, clarification is required.
	Claims 21; and 22 are respectively depending on claims 19; and 20, also are rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2; and 7 are as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 11253002).
As per claim 1: Zhang discloses a vaporizer pod 100 comprising: a reservoir 41 defined by, and disposed within a housing (see fig. 3; wherein walls 12 and opening 10 created a housing), wherein the housing defines a central channel 33 extending between a central channel inlet 50 and a central channel outlet 61 (as shown in fig. 2); a column (see fig. 2; wherein the heater 2 and the quartz glass tube are located within) disposed within the housing; an atomizer channel (wherein the atomizer channel is the Quartz glass tube) extending between an atomizer channel inlet and an atomizer channel outlet (see fig. 2; wherein one end of the quartz tube is channel inlet and the opposite end is the channel outlet); a heat conductor 2 disposed within the column (as shown in fig. 2).
However, Zhang does not explicitly disclose a filter disposed within the column.
On the other hand, Zhang mentioned that the quartz glass tube 21 is a special microscopic molecular structure inside the quartz glass tube and it may filter visible light and allow infrared radiation to penetrate into. However, a person having ordinary skill in the art would know that having a filter in the vaporizer to further removing impurities or particles from aerosol before passed through and inhale by the user is well known, common knowledge and commonly used in the art of electronic cigarette/vapor/vaporizer to better enhance the purity of aerosol as well as the safety and healthy to the user when the user is using it.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the vaporizer pod of Zhang by having a filter disposed within the column as taught by the instant invention to further enhance the purity of aerosol as well as the safety and healthy to the user when the user is using it.

As per claims 2; 7: Zhang discloses the vaporizer pod 100, wherein the atomizer channel is defined by the housing and the column (see figs. 2-3); and wherein the base portion (see fig. 2; bottom portion of the housing) of the housing defines at least a portion of the reservoir 41; and wherein the column is disposed at least partially within the base portion (as shown in fig. 2); 

Allowable Subject Matter
Claims 3-4; 6; 8; 10; 12-18 are objected to as being dependent upon a rejected base claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1; 19; and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831